Citation Nr: 0819809	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  96-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right femur, with one-half inch discrepancy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied a rating greater than 10 
percent for residuals of a right femur fracture.

In April 1996 and August 2000 rating decisions, the RO 
continued a 10 percent evaluation for residuals of a right 
femur fracture.  In a January 2004 supplemental statement of 
the case, the RO granted an increased 20 percent rating for 
the residuals of a fractured right femur, with one-half inch 
discrepancy, effective January 31, 1995. 

The veteran testified at a November 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in May 2006.  In an October 2006 decision, the Board affirmed 
the RO's denial of the benefit sought on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In October 2007, the 
Court vacated that Board decision and remanded the case to 
the Board for readjudication in compliance with an October 
2007 Joint Motion for Partial Remand (Joint Motion).  The 
Joint Motion directs that the Board should consider whether 
the Appellant is entitled to separate ratings for his right 
knee impairment and right hip impairment.  The case is once 
again before the Board for review.  
  
The record shows that the veteran has raised a claim of 
entitlement to service connection for a left hip disability, 
to include as secondary to service-connected residuals of a 
fractured right femur.  The issue of entitlement to service 
connection for a left hip disability is not currently on 
appeal and is REFERRED to the RO for further action.  


FINDING OF FACT

The veteran has a 0.5" loss of height in the right leg and 
altered gait due to service-connected residuals of a 
fractured right femur.  He has 0 degrees extension to 120 
degrees flexion in the right knee.  He has 98 degrees flexion 
and 40 degrees abduction in the right hip.  The veteran has 
pain throughout the entire range of motion of his right knee 
and pain with motion in the right hip.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right femur, with one-half inch 
discrepancy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5255, 5260, 5261, and 5275   
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Letters dated in April 2003, April 2006, and May 2006 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  April 2006 and May 2006 
letters provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Because the VCAA was enacted during the pendency of this 
appeal, the VCAA notice cited above was not received prior to 
the initial rating decision.  Despite any deficiency in 
notice timing, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any notice 
timing deficiency when it readjudicated the case in 
subsequent January 2004 and June 2006 supplemental statements 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the VCAA notices cited above.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was not provided VCAA notice of the criteria 
necessary for entitlement to a higher disability rating such 
as in the form of a specific measurement or test result.  
VCAA notices informed the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which he 
has been rated in an April 1996 rating decision and January 
2004 and June 2006 supplemental statements of the case.  The 
veteran and his representative have demonstrated actual 
knowledge of the criteria necessary for entitlement to a 
higher disability rating.  The veteran and his representative 
contend in their Joint Motion that, in addition to the 
veteran's current rating under Diagnostic Code 5255, 
consideration for a separate rating under Diagnostic Codes 
5252 and 5260 is warranted.  The veteran has been afforded 
ample opportunity to submit additional evidence in support of 
his claim.  

The veteran's service medical records, VA treatment records, 
VA examinations, and hearing transcripts have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Applicable Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  The Board has considered whether 
a staged rating is for consideration; however, the evidence 
of record does not establish distinct time periods where the 
veteran's service-connected disability results in symptoms 
that would warrant different ratings.

The veteran was assigned a 20 percent evaluation under 
Diagnostic Code 5210-5255 for residuals of a fracture of the 
right femur, with one-half inch discrepancy.  See 38 C.F.R. 
§§ 4.71a; see also 38 C.F.R. § 4.27 (2007) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.   In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  

Diagnostic Code 5255 contemplates impairment of the femur.  
Malunion of the femur warrants a 10 percent evaluation with 
slight knee or hip disability, a 20 percent evaluation with 
moderate knee or hip disability, and 30 percent evaluation 
with marked knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2007).

The terms "moderate" and "marked" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 
4.6 (2007).  Terminology such as "moderate" and "marked" used 
by VA examiners and others, although an element of evidence 
to be considered by the Board, are not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).


In the October 2007 Joint Motion, the veteran and his 
representative contend that separate evaluations are 
warranted for limitation of motion of the knee and of the 
hip.  Limitation of motion of the hip is rated under 
Diagnostic Codes 5251 and 5252; limitation of motion of the 
knee is rated under Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5260, and 5261 
(2007).

Hip flexion is measured from 0 degrees to 125 degrees; 
abduction is measured from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.

For limitation of extension of the thigh, where extension is 
limited to 5 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).

For limitation of flexion of the thigh, where flexion is 
limited to 45 degrees, a 10 percent evaluation is assigned; 
where flexion is limited to 30 degrees, a 20 percent 
evaluation is assigned; where flexion is limited to 20 
degrees, a 30 percent evaluation is assigned; and where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Limitation of flexion of the leg is assigned a 0 percent 
(noncompensable) evaluation where flexion is limited to 60 
degrees.  Limitation of flexion of the leg warrants a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the leg is assigned a 0 percent 
(noncompensable) evaluation where extension is limited to 5 
degrees.  Limitation of extension of the leg warrants 10 
percent evaluation where extension is limited to 10 degrees; 
a 20 percent evaluation where extension is limited to 15 
degrees; a 30 percent evaluation where extension is limited 
to 20 degrees; a 40 percent evaluation where extension is 
limited to 30 degrees; and a 50 percent evaluation where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2007).

The VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both 
a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately.  

The General Counsel has also considered a hypothetical 
situation in which a knee disability was evaluated under 
Diagnostic Code 5259 that was productive of pain, tenderness, 
friction, osteoarthritis established by x-rays, and a slight 
loss of motion.  For the purposes of the hypothetical, it was 
assumed that Diagnostic Code 5259 did not involve limitation 
of motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The Board notes that Diagnostic Code 5275 for shortening of 
the bones of the lower extremity is also applicable in this 
case.  Under Diagnostic Code 5275, a 10 percent evaluation is 
warranted for shortening of the bones from 1 1/4 to 2 inches.  
A Note to Diagnostic Code 5275 notes that this rating is not 
to be combined with other ratings for fracture or faulty 
union of the same extremity.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

C.  Analysis

VA examinations were completed in September 1995, September 
1996, September 1998, April 2003, September 2003, and July 
2005.  VA examinations show that the residuals of a right 
femur fracture include chronic right knee and right hip pain.  
Although September 1995 and September 1996 VA examinations 
note that the veteran's right leg was 1 1/2 inches shorter than 
the left, more recent April 2003 and July 2005 VA 
examinations show that the veteran's right lower extremity is 
1/2 an inch shorter than the left, causing him to walk with a 
pronounced limp.  His right femur fracture has resulted in 
decreased range of motion of the right hip, and pain with 
range of motion in both the right knee and right hip.  VA 
examinations also reflect mild degenerative arthritis in the 
right knee.  The Board notes that the veteran does not have a 
diagnosis of degenerative arthritis of the right hip.  VA 
outpatient treatment records reflect continuous complaints of 
pain and prescribed pain medication, but do not list specific 
findings in regard to the veteran's service-connected 
residuals of a right femur fracture.  

A September 1995 VA examination shows that the veteran had an 
asymmetrical gait with a dip due to his leg discrepancy.  The 
veteran could not stand up straight; he had to flex the left 
knee when standing flat footed on the right.  

During a September 1996 VA examination, the veteran had 45 
degrees abduction in the right hip, 20 degrees adduction, 125 
degrees flexion, and 30 degrees extension.  The veteran had 
140 degrees flexion and 0 degrees extension in the right 
knee.  There was no instability to the right knee on 
examination.  X-rays and MRI of the right knee were normal.  

A September 1998 VA examination reflects 98 degrees flexion, 
30 degrees extension, 45 degrees abduction, 15 degrees 
adduction, 40 degrees external rotation, and 30 degrees 
internal rotation in the right hip.  There was no instability 
on examination of the right knee to manual medial lateral 
counter pressure.  The veteran had negative drawer sign.  X-
rays of the right knee showed minimal degenerative arthritis 
and small effusion. 

An April 2003 VA examination shows that the veteran used a 
right knee brace at times.  On physical examination, the 
veteran had 0 degrees extension and 120 degrees flexion in 
the right knee with pain.  Knee stability was within normal 
limits.  He had 125 degrees flexion, 30 degrees extension, 45 
degrees abduction, 25 degrees adduction, 45 degrees external 
rotation, and 30 degrees internal rotation in the right hip.  
He had painful motion in the hips with abduction and external 
rotation.  The examiner noted that the veteran was limited by 
pain and lack of endurance.  The veteran was diagnosed with 
mild osteoarthritis of the right knee. 

April 2003 x-rays of the right hip revealed no radiographic 
evidence of bone or joint abnormality.  The veteran was 
assessed with a normal right hip.  X-rays of the right femur 
revealed an old healed fracture of the mid shaft of the right 
femur.  There was no evidence of acute pathology.  

A June 2003 addendum indicates that range of motion in the 
right hip was within normal limits.  The veteran had painful 
motion in both the right knee and right hip, and was 
additionally limited by pain and lack of endurance in both 
the right knee and right hip.  

A September 2003 VA examination reflects 0 degrees extension 
and 120 degrees flexion in the right knee with pain through 
the entire motion.  The veteran had 45 degrees external 
rotation in the right hip with pain at 45 degrees, and 30 
degrees internal rotation, with pain at 30 degrees.  The 
examiner indicated that the veteran had additional limitation 
in range of motion or joint function due to pain and lack of 
endurance.  

A July 2005 VA examination shows that the veteran had 120 
degrees flexion, 30 degrees extension, 25 degrees adduction, 
40 degrees abduction, 45 degrees external rotation, and 30 
degrees internal rotation in the right hip.  The veteran had 
pain with hips in abduction or external rotation over 30 
degrees.  He had increased pain with repetitive movements, as 
well as lack of endurance.  There was evidence of guarding on 
movement with range of motion.  July 2005 x-rays of the right 
hip were within normal limits.  The examiner noted that pain 
and lack of endurance additionally limited joint function 
from 10 to 15 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

1.  Impairment of the Femur

The veteran's residuals of a fractured right femur are 
currently rated under Diagnostic Code 5255 for impairment of 
the femur, malunion, with moderate knee or hip disability.  
An analogous rating may be assigned where a specific 
diagnostic code does not exist which sets forth criteria for 
assigning disability evaluations for the exact disability 
suffered by the veteran.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disability as to which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  See 38 C.F.R. § 4.20 (2007).  The 
Board notes, in this case, that the veteran is not shown to 
have malunion of the femur, and his current disability was 
rated as analogous to a 20 percent rating for impairment of 
the femur under Diagnostic Code 5255.  

The Board finds that a higher 30 percent evaluation is not 
warranted under Diagnostic Code 5255 where the veteran's 
residuals of a fractured right femur are not shown to result 
in marked knee or hip disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2007).  The veteran's service-connected 
residuals are manifested by minimal arthritis in the right 
knee, 1/2 an inch loss of height in the right knee, and an 
altered gait.  VA treatment records show that the veteran has 
at least 0 degrees extension to 120 degrees flexion in the 
right knee.  The Board notes that normal range of motion of 
the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  VA treatment records indicate only slight 
limitation of motion in the right knee.  VA treatment records 
show that the veteran has at least 98 degrees flexion and 40 
degrees abduction in the right hip.  Normal hip flexion is 
from 0 degrees to 125 degrees; and normal hip abduction is 
from 0 degrees to 45 degrees.  Id.  VA treatment records 
indicate only slight limitation of motion in the right hip.  
The veteran's current 20 percent evaluation has been assigned 
with consideration for both limitation of motion of the right 
knee with pain throughout the entire range of motion and 
slight limitation of motion in the right hip with pain.  The 
veteran is not shown to have a marked knee or hip disability 
to warrant a higher evaluation, even with consideration of 
functional loss due to pain, fatigability, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board finds in this case that two separate evaluations 
cannot be assigned under Diagnostic Code 5255 for impairment 
of the femur which results in both disability to the hip and 
disability to the knee.  The veteran's current 20 percent 
rating under Diagnostic Code 5255 for moderate hip or knee 
disability encompasses both disabilities of the hip and of 
the knee.  As discussed above, separately the veteran only 
exhibited slight disability of the knee with slight 
limitation of motion with pain.  The veteran exhibited only 
slight disability of the hip, where he had only slight 
limitation of motion in the hip with pain.  The Board notes 
that two separate 10 percent evaluations for impairment of 
the femur with slight disability of the hip and slight 
disability of the knee do not result in an evaluation higher 
than the veteran's currently assigned 20 percent evaluation 
under Diagnostic Code 5255 which contemplates disability of 
both the right hip and the right knee.  

2.  Limitation of Motion of the Hip and Knee

Alternatively, residuals of a fractured right femur may be 
rated separately under Diagnostic Codes pertaining to 
limitation of motion of the knee and limitation of motion of 
the hip.  The Board finds, however, that an evaluation in 
excess of 20 percent is not available to the veteran by 
combining separate evaluations for limitation of motion of 
the knee and hip under Diagnostic Codes 5251, 5252, 5253, 
5260, and 5261.  

As noted above, VA examinations reflect at least 98 degrees 
flexion in the right hip, and 30 degrees extension.  More 
recent September 2003 and July 2005 VA examinations show that 
the veteran had 120 to 125 degrees flexion in the hip, but 
note that the veteran had additional limitation in range of 
motion or joint function due to pain and lack of endurance.  
The veteran is not shown to have limitation of extension of 
the thigh to 5 degrees to warrant a compensable evaluation 
under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2007).  The Board finds, however, that 
a 10 percent evaluation may be assigned for limitation of 
extension, where the veteran is shown to have additional 
limitation of motion and function due to pain.  The veteran's 
most recent July 2005 VA examination noted that the veteran 
had guarding of hip movement with painful motion, especially 
on repetition, and indicated that pain and lack of endurance 
additionally limits the right hip's range of motion by 10 to 
15 degrees.  The Board finds that a maximum 10 percent 
evaluation may be assigned under Diagnostic Code 5251 for 
limitation of extension of the thigh.

The veteran is not shown to have limitation of flexion of the 
thigh to 45 degrees to warrant a compensable evaluation under 
Diagnostic Code 5252.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2007).  During the veteran's most recent VA 
examination, he had 120 degrees flexion in the right hip.  
The Board finds that even with consideration of limitation of 
motion and functional loss due to pain, the veteran does not 
exhibit a degree of disability which would approximate a 
compensable evaluation under Diagnostic Code 5252 for 
limitation of flexion.  Thus, the Board finds that a 
compensable evaluation is not warranted under Diagnostic Code 
5252.

VA treatment records show that the veteran has 0 degrees 
extension to 120 degrees flexion in the right knee.  The 
veteran does not have flexion limited to 45 degrees or 
extension limited to 10 degrees to warrant a compensable 
rating under Diagnostic Codes 5260 and 5261.  The Board 
finds, however, that a 10 percent evaluation is warranted for 
limitation of motion under Diagnostic Code 5003 where there 
is x-ray evidence of arthritis in the right knee and 
objective evidence of painful motion in the right knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

In the case, the Board notes that separate 10 percent 
evaluations for limitation of motion of the hip under 
Diagnostic Code 5251 and arthritis in the right knee with 
painful motion under Diagnostic Code 5003 do not result in an 
evaluation higher than the veteran's currently assigned 20 
percent evaluation under Diagnostic Code 5255.  

The Board notes that because Diagnostic Code 5255 encompasses 
disability of both the hip and knee, the veteran may not be 
rated separately under both Diagnostic Code 5255 and under 
other applicable Diagnostic Codes for limitation of motion of 
the hip and knee.  The veteran's residuals of a right femur 
fracture is manifested primarily by pain on motion, with 
slight limitation of motion in the right knee and right hip; 
therefore, the assignment of separate evaluations under 
Diagnostic Code 5255 and Diagnostic Codes 5251 or 5003 for 
limitation of motion would constitute impermissible 
pyramiding.  

3.  Other Diagnostic Codes Pertaining to the Hip and Knee

The Board has considered whether a separate compensable 
evaluation is warranted under other Diagnostic Codes 
pertaining to the hip and knee.  

The veteran is not shown to have limitation of rotation of 
the thigh, where he cannot toe out more than 15 degrees, 
limitation of adduction whereas the legs cannot cross, or 
abduction limited beyond 10 degrees to warrant a compensable 
evaluation under Diagnostic Code 5253.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2007).   VA examinations show 
that the veteran had 40 to 45 degrees external rotation of 
the thigh; he had 15 to 25 degrees adduction, and 40 to 45 
degrees abduction.  

The veteran is not shown to have ankylosis or flail joint of 
the hip to warrant an evaluation under Diagnostic Codes 5250 
or 5254.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 
5254 (2007).  The veteran is not shown to have ankylosis of 
the knee, instability of the knee, dislocated semilunar 
cartilage, removal of semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum to 
warrant an evaluation under Diagnostic Codes 5256, 5257, 
5258, 5259, 5262 or 5263.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 - 5259, 5262, and 5263 (2007).  

The Board has also considered whether a separate evaluation 
is assignable under Diagnostic Code 5275 which pertains to 
shortening of the bones of the lower extremity.  A Note to 
Diagnostic Code 5275 specifically directs that this rating is 
not to be combined with other ratings for fracture or faulty 
union of the same extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  Thus, an evaluation under 
Diagnostic Code 5257 cannot be combined with the veteran's 
current evaluation under Diagnostic Code 5255.  

The Board has considered whether an evaluation under 
Diagnostic Code 5257 may be combined with separate ratings 
for limitation of motion in this case.  However, because the 
veteran exhibits a non-compensable shortening of the leg in 
this case, the Board finds that a separate rating under 
Diagnostic Code 5257 is unavailable.  In that regard, while 
September 1995 and September 1996 VA examinations note that 
the veteran's right leg was 1 1/2 inches shorter than the left, 
more recent April 2003 and July 2005 VA examinations show 
that the veteran's right lower extremity was 1/2 an inch 
shorter than the left.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The Board finds that the more recent April 2003 
and July 2005 VA examinations provide the most probative 
evidence in determining the current level of the veteran's 
disability, noting that the assessment indicating a 1 1/2 inch 
leg shorting are over a decade old.  As such, the Board finds 
that a compensable evaluation is not warranted under 
Diagnostic Code 5257 where the veteran is not shown to have 
shortening of the bones to 1 1/4 inches.   See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's fractured right femur, with one-half inch 
discrepancy, warrants a higher rating evaluation.  The appeal 
is accordingly denied.   In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An increased rating for residuals of a fractured right femur, 
with one-half inch discrepancy, in excess of 20 percent, is 
denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


